NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 22 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DANNY FABRICANT,                                No.    16-17339

                Plaintiff-Appellant,            D.C. No. 4:13-cv-00366-JAS

 v.
                                                MEMORANDUM*
J. T. SHARTLE, Warden,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Arizona
                    James Alan Soto, District Judge, Presiding

                            Submitted March 13, 2018**

Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      Federal prisoner Danny Fabricant appeals pro se from the district court’s

summary judgment in his action brought under Bivens v. Six Unknown Named

Agents of the Federal Bureau of Narcotics, 403 U.S. 388 (1971), alleging

deliberate indifference to his serious medical needs. We have jurisdiction under 28


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo. Ford v. City of Yakima, 706 F.3d 1188, 1192

(9th Cir. 2013). We affirm.

      The district court properly granted summary judgment for defendant because

Fabricant failed to raise a genuine dispute of material fact as to whether defendant

was deliberately indifferent to Fabricant’s bruxism. See Toguchi v. Chung, 391

F.3d 1051, 1057-60 (9th Cir. 2004) (a prison official acts with deliberate

indifference only if he or she knows of and disregards an excessive risk to the

prisoner’s health; a mere difference in medical opinion or negligence is insufficient

to establish deliberate indifference).

      The district court did not abuse its discretion in denying Fabricant’s motions

to conduct discovery because Fabricant failed to show that he was actually and

substantially prejudiced. See Laub v. U.S. Dep’t of Interior, 342 F.3d 1080, 1084,

1093 (9th Cir. 2003) (setting forth standard of review; noting that a district court’s

denial of discovery “will not be disturbed except upon the clearest showing that the

denial . . . results in actual and substantial prejudice to the complaining litigant”).

      All pending requests are denied.

      AFFIRMED.




                                            2                                     16-17339